NO. 07-01-260-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL D


APRIL 29, 2002

______________________________


IN THE INTEREST OF PAUL EVERETT WININGER II, 

KYMBERLY MICHELLE WININGER and DUSTIN LEE WININGER, CHILDREN,

_________________________________


FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;


NO. 21,957; HON. TOM NEELY, PRESIDING

_______________________________

 
ORDER

_______________________________


Before BOYD, C.J., QUINN and REAVIS, JJ.
	 Caren Rushton (appellant) appeals from a judgment terminating her parental rights. 
Both the clerk's and reporter's records were filed with this court on October 22, 2001 and
December 10, 2001, respectively.  Appellant filed her brief on February 11, 2002.  This
obligated the appellee to file its brief on March 13, 2002.  
	On February 18, 2002, Mr. Duke Hooten, counsel for the appellee Texas
Department of Regulatory Services (DPRS) contacted this court, via letter, requesting that
both "the clerk's record and the reporter's record" be sent to him "via UPS Next Day Air." 
This court complied with counsel's request and sent both records "via UPS Next Day Air"
on February 20, 2002 to Mr. Duke Hooten located at 701 W. 51st St., Austin, Texas 78751.
	On March 6, 2002, appellee requested an extension of its briefing deadline.  The
deadline was extended by the court to April 15, 2002.  The latter date came and went
without either an appellee's brief or motion to extend the April 15th deadline being filed. 
Nor has the clerk's record or reporter's record been returned to the court.   However, the
appellee has indicated that its counsel never received the reporter's record, but only the
clerk's record, though both were delivered to it in the same container.  
	Given the circumstances before us, we order the following.  First, the deadline by
which the appellee must file its appellee's brief in this cause is extended to May 6, 2002. 
Should the brief not be filed and received by this court on that date, the cause will be
submitted solely upon the brief of the appellant.  Second, we order Mr. Duke Hooten and
the Texas Department of Protective and Regulatory Services to deliver to the clerk of this
court by May 6, 2002, both the clerk and reporter's records previously sent to it by this
court pursuant to Mr. Hooten's aforementioned request.  Furthermore, in directing Hooten
and the TDPRS to deliver both portions of the appellate record to this court we mean that
both portions of the record must actually be received by the clerk of this court by 5:00 p.m.,
May 6, 2002.   The failure of counsel to abide by the deadline established herein may
result in 1) contempt proceedings, 2) a complaint to the official body governing the acts
of attorneys, 3) appropriate sanctions, 4) abatement and remand to the trial court for
appropriate action, or 5) action in conformance with Texas Rule of Appellate Procedure
34.6(f) dealing with lost records.
	It is so ordered. 
							Per Curiam				
Do not publish. 

eption Locked="false" Priority="20" SemiHidden="false"
   UnhideWhenUsed="false" QFormat="true" Name="Emphasis"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-11-00066-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL C
 

FEBRUARY
10, 2011
 

 
IN RE MICHAEL ROCKAFELLOW AND MTBC, LTD., RELATORS

 

 
 
Before QUINN,
C.J., and HANCOCK and PIRTLE, JJ.
 
 
ORDER
 
Pending before this Court is an
Emergency Motion for Stay of Deposition and Production of Documents filed by relators, Michael Rockafellow and
MTBC, Ltd.  By this motion, relators seek an order staying the Amended Order
Authorizing Deposition entered by respondent, the Honorable Les Hatch, in cause
number 2010-554,734 in the 237th District Court of Lubbock County,
Texas.  As this Amended Order Authorizing
Deposition authorizes the deposition of Rockafellow
no later than the 15th day of February 2011, which is an
insufficient amount of time for this Court to determine the merits of Rockafellows petition for writ of mandamus, we grant the
motion during the pendency of the above-identified original proceeding.  See Tex.
R. App. P. 52.10(b).
 
                                                                                    Per
Curiam